Citation Nr: 0310027	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, and from March 1972 March 1989.

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for heart disease.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In November 2002 the Board undertook additional development 
on the claim at issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii) 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19..9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In accordance with the above reported development, the Board 
obtained a review of the evidentiary record by a medical 
specialist in cardiovascular diseases.  This evidence has not 
been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act (VCAA) of 2000 and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29,2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the December 
2002 medical opinion from the VA medical 
specialist in cardiovascular diseases to 
ensure that it is responsive to and in 
complete compliance with the Board's 
development and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
entire claims file to ensure that any 
other notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for arteriosclerotic 
heart disease.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the March 2002 supplemental 
statement of the case (SSOC).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


